                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE

 NISSAN NORTH AMERICA, INC.,       )
                                   )
       Plaintiff                   )
                                   )
 v.                                )                      Docket No. 3:19-cv-00450
                                   )
 ATS AUTOMATION GLOBAL SERVICES )
 USA, INC.; ATS ASSEMBLY AND TEST, )
 INC.,                             )
                                   )
       Defendants.                 )


                           JOINT MOTION TO SUSPEND DEADLINES IN
                              INITIAL CASE MANAGEMENT ORDER



          Defendants ATS Automation Global Services USA, Inc. and ATS Assembly and

Test, Inc. (collectively, “Defendants”), together with Plaintiff Nissan North America,

Inc. (“Plaintiff”), by and through counsel, respectfully ask the Court to suspend all

remaining deadlines in the Initial Case Management Order until the parties have

conducted mediation. For cause, the parties would state as follows.

          1.        The parties desire to mediate this case, and they arranged to conduct

mediation in Nashville on March 24, 2020. The parties agreed for Gayle Malone of

the law firm of Butler Snow to serve as mediator.

          2.        In preparation for the mediation, the parties conducted targeted

discovery. The parties agreed upon an electronic discovery protocol and exchanged

voluminous documents. In addition, each party deposed one fact witness believed to

be a central player associated with the opposing party. Although additional written
and oral discovery will be required in order to prepare the case for trial, the parties


{00138832.DOCX / ver:2 }
     Case 3:19-cv-00450 Document 21 Filed 03/19/20 Page 1 of 3 PageID #: 158
believe that they have now discovered sufficient information to set the stage for

successful mediation.

      3.       Unfortunately, the world looks quite different today than it did when

the parties scheduled their mediation. Defendants’ representatives with settlement

authority are located in Canada. Although they had planned to travel to Nashville

for the mediation, Canadian authorities have warned against such international

travel due to the Covid-19 pandemic. Moreover, the parties have no way of knowing

what restrictions on travel and activity may be in place one week from now and

whether an in-person mediation would be otherwise feasible or advisable at that time.

      4.       The parties agree that mediation is much more likely to be successful if

all parties are physically present. Accordingly, they have agreed to postpone their

mediation until it can be safely conducted in person. The parties intend to reschedule

the mediation as soon as circumstances will allow.

      5.       The Initial Case Management Order in this case [Doc. 16] prescribes

various deadlines which are unattainable given the disruption caused by the

coronavirus.

      6.       In order to preserve the efficiencies of mediation and due to the

extraordinary and unforeseen circumstances of this time, the parties wish to suspend
all unexpired deadlines in the Initial Case Management Order and have new

deadlines assigned if and when mediation is unsuccessful.

      For the foregoing reasons, the parties ask the Court to suspend the deadlines

in the Initial Case Management Order pending the outcome of mediation.

      Respectfully submitted this 19th day of March, 2020.

                                           PAINE, TARWATER, and BICKERS, LLP

                                           /s Dwight E. Tarwater___________________
                                           Dwight E. Tarwater (BPR # 007244)
                                           det@painetar.com

                                    {00138832.DOCX / ver:2 }2


   Case 3:19-cv-00450 Document 21 Filed 03/19/20 Page 2 of 3 PageID #: 159
                                        Lindsey M. Collins (BPR # 033426)
                                        lmc@painetarwater.com
                                        900 South Gay Street, Suite 2200
                                        Knoxville, Tennessee 37902
                                        (865) 525-0880
                                        Attorneys for ATS Automation Global
                                        Services USA, Inc. and ATS Assembly
                                        and Test, Inc.

                                        LEADER, BULSO & NOLAN, PLC

                                        /s/ George Nolan
                                        George Nolan (BPR # 14794)
                                        gnolan@leaderbulso.com
                                        414 Union Street, Suite 1740
                                        Nashville, Tennessee 37219
                                        (615) 780-4114
                                        Attorneys for Plaintiff, Nissan North America,
                                        Inc.




                          CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and exact copy of the foregoing
has been properly served on the following in the manner specified:

      Via CM/ECF
      George Nolan
      Leader, Bulso & Nolan, PLC
      414 Union Street, Suite 1740
      Nashville, Tennessee 37219
      gnolan@leaderbulso.com


      This the 19th day of March, 2020.



                                                  /s Dwight E. Tarwater_______________
                                                  Dwight E. Tarwater




                                 {00138832.DOCX / ver:2 }3


   Case 3:19-cv-00450 Document 21 Filed 03/19/20 Page 3 of 3 PageID #: 160
